DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2019, 11/27/2020, 01/26/2021, 03/03/2021, 06/09/2021, 09/14/2021, 11/29/2021, 02/22/2022, 04/11/2022 and 05/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US Patent No. 10,915,663) in view of Che (US Pub No. 2020/0005135).
Regarding independent claim 1, Ferrer teaches a method, comprising: respective different user data sets (Ferrer, column 9, lines 61-65; input data); extracting, by a computer of the plurality of computers, a plurality of features from the respective user data set hosted on the computer (Ferrer, column 6, lines 25-43, column 7, lines 10-30 and column 5, lines 35-41; identify features from inputs to generate tensors); obfuscating, by the computer, the extracted plurality of features to generate obfuscated user data (Ferrer, column 5, lines 35-54, column 7, lines 26-30 and column 9, line 65-column 10, line 5; obfuscate or exclude sensitive information[tensors]); and transmitting, by the computer, the obfuscated user data to a machine learning (Ferrer, column 10, lines 5-15; tensors are input for machine learning).
	Ferrer does not explicitly teach hosting, by a plurality of computers, respective different versions of an artificial neural network (ANN); and transmitting, by the computer, the obfuscated user data to a selected computer hosting a master version of the ANN, wherein the selected computer trains the master version of the ANN based on the obfuscated user data using machine learning. 
	Che teaches hosting, by a plurality of computers, respective different versions of an artificial neural network (ANN) (Che, page 3, paragraphs 0033-0035, and page 4, paragraphs 0036 & 0042; ANN nodes and each node has different capabilities/task); and transmitting, by the computer, the obfuscated user data to a selected computer hosting a master version of the ANN, wherein the selected computer trains the master version of the ANN based on the obfuscated user data using machine learning (Che, page 7, paragraphs 0069-0070 and page 6, paragraphs 0053-0055; selected ANN based on requirements and input data to ANN). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer with the teachings of Che to have a multiple ANN with heterogonous processors memories to perform different inference task to provide the advantage of improved artificial neural networks (Che, page 1, paragraphs 0001-0002). 
Regarding independent claim 14, Ferrer teaches a method, comprising: receiving, by the first computer, obfuscated user data from a second computer, wherein the obfuscated user data comprises a plurality of obfuscated features, and wherein the second computer extracts a plurality of features from user data locally stored on the second computer and obfuscates the extracted plurality of features to generate the plurality of obfuscated features before transmitting the obfuscated user data to the first computer (Ferrer, column 6, lines 25-43, column 7, lines 10-30 and column 5, lines 35-54; column 9, line 65-column 10, line 15; identify features from inputs to generate tensors  obfuscate or exclude sensitive information[tensors]); and training, by the first computer, based on the received obfuscated user data using machine learning (Ferrer, column 10, lines 5-15; tensors are input for machine learning).
	Ferrer does not explicitly teach hosting, by a first computer, a master version of an artificial neural network (ANN); training, by the first computer, the master version of the ANN based on the received obfuscated user data using machine learning. 
	Che teaches hosting, by a first computer, a master version of an artificial neural network (ANN) (Che, Figure 4; page 3, paragraphs 0033-0035, and page 4, paragraphs 0036 & 0042; ANN nodes and each node has different capabilities/task); and training, by the first computer, the master version of the ANN based on the received obfuscated user data using machine learning (Che, page 7, paragraphs 0069-0070 and page 6, paragraphs 0053-0055; selected ANN based on requirements and input data to ANN). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer with the teachings of Che to have a multiple ANN with heterogonous processors memories to perform different inference task to provide the advantage of improved artificial neural networks (Che, page 1, paragraphs 0001-0002). 
Regarding independent claim 20, Ferrer teaches a system, comprising a second computing device, comprising: memory configured to store user data for inputting into the machine learning (Ferrer, column 9, lines 61-65; input data);  a processor configured to extract a plurality of features from the user data and obfuscate the extracted plurality of features to generate obfuscated user data (Ferrer, column 6, lines 25-43, column 7, lines 10-30 and column 5, lines 35-54; column 9, line 65-column 10, line 15; identify features from inputs to generate tensors  obfuscate or exclude sensitive information[tensors]); and a transceiver configured to transmit the obfuscated user data (Ferrer, Figure 4A, column 10, lines 5-15; tensors are input for machine learning); and  a transceiver configured to receive obfuscated user data transmitted from the second computing device; and a processor configured to train the received obfuscated user data using machine learning (Ferrer, column 10, lines 5-15; tensors are input for machine learning).
	Ferrer does not explicitly teach a second computing device, comprising: memory configured to store a local version of an artificial neural network (ANN) and user data for inputting into the local version of the ANN; and a first computing device, comprising: memory configured to store a master version of the ANN; and a processor configured to train the master version of the ANN based on the received obfuscated user data using machine learning.
	Che teaches a second computing device, comprising: memory configured to store a local version of an artificial neural network (ANN) and user data for inputting into the local version of the ANN (Che, Figure 4; page 3, paragraphs 0033-0035, and page 4, paragraphs 0036 & 0042; ANN nodes and each node has different capabilities/task); and a first computing device, comprising: memory configured to store a master version of the ANN (Che, Figure 4; page 3, paragraphs 0033-0035, and page 4, paragraphs 0036 & 0042; ANN nodes and each node has different capabilities/task); and a processor configured to train the master version of the ANN based on the received obfuscated user data using machine learning (Che, page 7, paragraphs 0069-0070 and page 6, paragraphs 0053-0055; selected ANN based on requirements and input data to ANN). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer with the teachings of Che to have a multiple ANN with heterogonous processors memories to perform different inference task to provide the advantage of improved artificial neural networks (Che, page 1, paragraphs 0001-0002). 

Claims 2-4, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US Patent No. 10,915,663) in view of Che (US Pub No. 2020/0005135) as applied to claims 1, 14 and 20 above, and further in view of GOLD et al. (US Pub No. 2019/0121673).
Regarding claim 2, Ferrer in view of Che teaches each and every claim limitation of claim 1. 
Ferrer in view of Che does not explicitly teach the method wherein obfuscating the extracted plurality of features comprises combining different sets of inputs in the extracted plurality of features using one or more arithmetic operations to combine the different sets.
GOLD teaches wherein obfuscating the extracted plurality of features comprises combining different sets of inputs in the extracted plurality of features using one or more arithmetic operations to combine the different sets (GOLD, page 36, paragraphs 0266-0268; transform dataset).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of GOLD to transform datasets to provide the advantage of training data in machine learning with datasets in an efficient and structured formats and  flexibility to train multiple different models (GOLD, page 35, paragraph 0264 and page 27, paragraph 0195).
Regarding claim 3, Ferrer in view of Che and in further view of GOLD  teaches each and every claim limitation of claim 2, however, GOLD teaches the method comprising selecting, by the computer, the different sets of inputs randomly for the combining of the different sets (GOLD, pages 17-18, paragraph 0136 and page 25, paragraph 0195 ; select random patch input data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of GOLD to select random input data to provide the advantage of the flexibility to train multiple different models (GOLD, page 27, paragraph 0195).
Regarding claim 4, Ferrer in view of Che and in further view of GOLD  teaches each and every claim limitation of claim 2, however, GOLD teaches the method comprising selecting, by the computer, the different sets of inputs deliberately for the combining of the different sets (GOLD, pages 17-18, paragraph 0136 and page 25, paragraph 0195).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of GOLD to select random input data to provide the advantage of the flexibility to train multiple different models (GOLD, page 27, paragraph 0195).
Regarding claim 8, Ferrer in view of Che teaches each and every claim limitation of claim 1. 
Ferrer in view of Che does not explicitly teach the method wherein obfuscating the extracted plurality of features comprises using substitution, and wherein the substitution comprises substituting data in the extracted plurality of features with data correlated with the data in the extracted plurality of features.
GOLD teaches wherein obfuscating the extracted plurality of features comprises using substitution, and wherein the substitution comprises substituting data in the extracted plurality of features with data correlated with the data in the extracted plurality of features (GOLD, page 36, paragraphs 0266-0268; transform dataset).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of GOLD to transform datasets to provide the advantage of training data in machine learning with datasets in an efficient and structured formats and  flexibility to train multiple different models (GOLD, page 35, paragraph 0264 and page 27, paragraph 0195).
Regarding claim 10, Ferrer in view of Che teaches each and every claim limitation of claim 1. 
Ferrer in view of Che does not explicitly teaches the method wherein obfuscating the extracted plurality of features comprises using a numeric variance method, wherein the numeric variance method comprises varying values within data in the extracted plurality of features to a predetermined extent.
GOLD teaches wherein obfuscating the extracted plurality of features comprises using a numeric variance method, wherein the numeric variance method comprises varying values within data in the extracted plurality of features to a predetermined extent (GOLD, page 36, paragraphs 0266-0268; transform dataset).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of GOLD to transform datasets to provide the advantage of training data in machine learning with datasets in an efficient and structured formats and  flexibility to train multiple different models (GOLD, page 35, paragraph 0264 and page 27, paragraph 0195).

Regarding claim 15, Ferrer in view of Che teaches each and every claim limitation of claim 14. 
Ferrer in view of Che does not explicitly teach the method wherein the second device obfuscates the extracted plurality of features by combining different sets of inputs using one or more arithmetic operations to combine the different sets.
GOLD teaches wherein the second device obfuscates the extracted plurality of features by combining different sets of inputs using one or more arithmetic operations to combine the different sets (GOLD, page 36, paragraphs 0266-0268; transform dataset).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of GOLD to transform datasets to provide the advantage of training data in machine learning with datasets in an efficient and structured formats and  flexibility to train multiple different models (GOLD, page 35, paragraph 0264 and page 27, paragraph 0195).
Regarding claim 17, Ferrer in view of Che teaches each and every claim limitation of claim 14. 
Ferrer in view of Che does not explicitly teaches the method wherein the second device obfuscates the extracted plurality of features using substitution, shuffling, a numeric variance method, encryption, or a combination thereof.
GOLD teaches wherein the second device obfuscates the extracted plurality of features using substitution, shuffling, a numeric variance method, encryption, or a combination thereoft (GOLD, page 36, paragraphs 0266-0268; transform dataset).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of GOLD to transform datasets to provide the advantage of training data in machine learning with datasets in an efficient and structured formats and  flexibility to train multiple different models (GOLD, page 35, paragraph 0264 and page 27, paragraph 0195).

Claims 5-7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US Patent No. 10,915,663) in view of Che (US Pub No. 2020/0005135) as applied to claims 1, 14 and 20 above, and further in view of Fisher et al. (US Pub No. 2019/0354708).
Regarding claim 5, Ferrer in view of Che teaches each and every claim limitation of claim 1. 
Ferrer in view of Che does not explicitly teaches the method further comprising tagging, by the computer, parts of the respective user data set to be obfuscated prior to extracting the plurality of features; and extracting, by the computer, the plurality of features according to the tagged parts of the respective user data set, wherein the extracted plurality of features comprises the tagged parts of the respective user data set.
Fisher teaches tagging, by the computer, parts of the respective user data set to be obfuscated prior to extracting the plurality of features (Fisher, page 30, paragraphs 0209, 0212-0214 & 0216-0217; select datatype to obfuscate); and extracting, by the computer, the plurality of features according to the tagged parts of the respective user data set, wherein the extracted plurality of features comprises the tagged parts of the respective user data set (Fisher, page 30, paragraphs 0212-0214 & 0216-0217 and page 31, paragraph 0221).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of Fisher to select data to obfuscate to provide the advantage of protecting sensitive data available based on security policies from untrusted targets (Fisher, page 30, paragraph 0209).
Regarding claim 6, Ferrer in view of Che and in further view of Fisher teaches each and every claim limitation of claim 5, however, Fisher teaches the method wherein tagging parts of the respective user data set comprises tagging the parts randomly such that the tagged parts are a random sampling of parts of the respective user data set (Fisher, page 17, paragraphs 01267).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of Fisher to select data to obfuscate to provide the advantage of protecting sensitive data available based on security policies from untrusted targets (Fisher, page 30, paragraph 0209).
Regarding claim 7, Ferrer in view of Che and in further view of Fisher teaches each and every claim limitation of claim 5, however, Fisher teaches the method wherein tagging parts of the respective user data set comprises tagging the parts deliberately such that the tagged parts are a deliberate sampling of parts of the respective user data set (Fisher, page 30, paragraphs 0209, 0212-0214 & 0216-0217).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of Fisher to select data to obfuscate to provide the advantage of protecting sensitive data available based on security policies from untrusted targets (Fisher, page 30, paragraph 0209).
Regarding claim 11, Ferrer in view of Che teaches each and every claim limitation of claim 1. 
Ferrer in view of Che does not explicitly teaches the method wherein obfuscating the extracted plurality of features comprises using data encryption.
Fisher teaches wherein obfuscating the extracted plurality of features comprises using data encryption (Fisher, page 24, paragraph 0164).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of Fisher to encrypt/obfuscate data to provide the advantage of protecting sensitive data available based on security policies from untrusted targets (Fisher, page 30, paragraph 0209).
Regarding claim 16, Ferrer in view of Che teaches each and every claim limitation of claim 14. 
Ferrer in view of Che does not explicitly teaches the method wherein the extracted plurality of features comprises parts of the user data tagged to be obfuscated in a data storage system of the second computing device.
Fisher teaches wherein the extracted plurality of features comprises parts of the user data tagged to be obfuscated in a data storage system of the second computing device (Fisher, page 30, paragraphs 0209, 0212-0214 & 0216-0217; select/tag datatype to obfuscate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of Fisher to select data to obfuscate to provide the advantage of protecting sensitive data available based on security policies from untrusted targets (Fisher, page 30, paragraph 0209).

Claims 9, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer et al. (US Patent No. 10,915,663) in view of Che (US Pub No. 2020/0005135) as applied to claims 1, 14 and 20 above, and further in view of Roberts et al. (US Pub No. 2021/0042630).
Regarding claim 9, Ferrer in view of Che teaches each and every claim limitation of claim 1. 
Ferrer in view of Che does not explicitly teaches the method wherein obfuscating the extracted plurality of features comprises using shuffling, and wherein the shuffling comprising rearranging order or position of data in the extracted plurality of features.
Roberts teaches wherein obfuscating the extracted plurality of features comprises using shuffling, and wherein the shuffling comprising rearranging order or position of data in the extracted plurality of features (Roberts, page 2, paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of Fisher to obfuscate data in various ways to provide the advantage of protecting PII from violating privacy laws and security norms (Roberts, page 2, paragraphs 0020-0021).
Regarding claim 12, Ferrer in view of Che teaches each and every claim limitation of claim 1. 
Ferrer in view of Che does not explicitly teaches the method wherein obfuscating the extracted plurality of features comprises using nulling out or deleting at least part of data in the extracted plurality of features.
Roberts teaches wherein obfuscating the extracted plurality of features comprises using nulling out or deleting at least part of data in the extracted plurality of features (Roberts, page 2, paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of Fisher to obfuscate data in various ways to provide the advantage of protecting PII from violating privacy laws and security norms (Roberts, page 2, paragraphs 0020-0021).
Regarding claim 13, Ferrer in view of Che teaches each and every claim limitation of claim 1. 
Ferrer in view of Che does not explicitly teaches the method wherein obfuscating the extracted plurality of features comprises using masking out or a character scrambling method, and wherein the masking out or the character scrambling method comprises masking out or character scrambling part of data in the extracted plurality of features.
Roberts teaches wherein obfuscating the extracted plurality of features comprises using masking out or a character scrambling method, and wherein the masking out or the character scrambling method comprises masking out or character scrambling part of data in the extracted plurality of features (Roberts, page 2, paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of Fisher to obfuscate data in various ways to provide the advantage of protecting PII from violating privacy laws and security norms (Roberts, page 2, paragraphs 0020-0021).
Regarding claim 18, Ferrer in view of Che teaches each and every claim limitation of claim 14. 
Ferrer in view of Che does not explicitly teaches the method wherein the second device obfuscates the extracted plurality of features using nulling out or deleting at least part of the extracted plurality of features.
Roberts teaches wherein the second device obfuscates the extracted plurality of features using nulling out or deleting at least part of the extracted plurality of features (Roberts, page 2, paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of Fisher to obfuscate data in various ways to provide the advantage of protecting PII from violating privacy laws and security norms (Roberts, page 2, paragraphs 0020-0021).
Regarding claim 19, Ferrer in view of Che teaches each and every claim limitation of claim 14. 
Ferrer in view of Che does not explicitly teaches the method wherein obfuscating the extracted plurality of features comprises using masking out or a character scrambling method.
Roberts teaches wherein obfuscating the extracted plurality of features comprises using masking out or a character scrambling method(Roberts, page 2, paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferrer in view of Che with the teachings of Fisher to obfuscate data in various ways to provide the advantage of protecting PII from violating privacy laws and security norms (Roberts, page 2, paragraphs 0020-0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437